 

Exhibit 10.4

September 14, 2015

Chris Lien

[PRIVATE ADDRESS]

 

Re:

Terms of Transition and Separation

Dear Chris:

This letter confirms the agreement (“Agreement”) between you and Marin Software
Incorporated (the “Company”) concerning the terms of your transition and
separation from employment and offers you certain benefits, including severance
benefits as set forth in that certain Severance and Change in Control Agreement
between you and the Company dated April 19, 2013 and attached hereto as Exhibit
A (the “Severance Agreement”), conditioned upon your provision of a general
release of claims and covenant not to sue upon the Separation Date (defined
below) as provided herein. If you agree to the terms outlined herein, please
sign and return this Agreement to me in the timeframe outlined below.

1. Separation from Employment: This Agreement confirms that your last day of
employment will be September 30, 2015 (the “Separation Date”), subject to the
at-will nature of your employment, as described in Paragraph 2(d), below. The
Company has discussed with you the terms under which it would offer to continue
your employment through the Separation Date.

2. Continued Employment; Other Release Consideration: In exchange for your
agreement to the general release and waiver of claims and covenant not to sue
set forth below and your other promises herein, the Company agrees to continue
your employment on the following terms:

a. Transition Period and Services: Between now and the Separation Date (the
“Transition Period”), you agree to carry out the duties and responsibilities of
your position, and to provide other transition services as may reasonably be
requested by the Company, including transition of the responsibilities, duties,
and knowledge relative to your position (the “Transition Services”). During the
Transition Period, you will maintain a full-time schedule.

b. Compensation and Benefits: During the Transition Period, the Company will
continue to pay you your current base salary and you will continue to be
eligible to participate in benefits customarily afforded to other employees,
including participation in the Company-sponsored health benefits plan and
continued vesting of options, to the fullest extent allowed by the governing
plans, agreements, or policies. You will be reimbursed for all reasonable and
documented business expenses incurred in your service through the Separation
Date in accordance with the Company’s governing business expense reimbursement
policies. Your final expense reimbursement statement should be submitted no
later than 45 days after the Separation Date, and will be paid within 30 days
thereafter.

c. Severance Benefits: In exchange for your agreement to the general release and
waiver of claims and covenant not to sue set forth in Exhibit B (the “Second
Release”), and your other promises herein, the Company agrees to provide you the
severance benefits set forth in Section 2 of the Severance Agreement, on the
terms and conditions set forth therein. As an additional severance benefit,
subject to your satisfaction of the foregoing Second Release requirement, the
Company will pay you a bonus for your services during the current fiscal year
(prorated based on your partial year of service), to be paid in 2016 at the same
time the Company pays bonuses to other Company executives. The amount of your
bonus shall be determined by the Company’s Compensation Committee in its
reasonable and good faith discretion based on the performance objectives now in
effect, and shall be paid subject to applicable payroll deductions and
withholdings.

d. At-Will Employment; Earlier Separation From Employment: During the Transition
Period, your employment with the Company will remain at-will, meaning either you
or the Company may accelerate the effective date of your separation with or
without notice or reason. Notwithstanding the at-will nature of your employment,
you will be entitled to all benefits and promises provided under this Agreement
unless your employment is terminated by the Company terminated before September
30, 2015 for Cause, as such term is defined in the Severance Agreement. As of
the Separation Date,, you will resign from all positions you hold with the
Company (other than as a member of the Board of Directors of the Company (the
“Board”)) and its subsidiaries, including, without limitation, Executive Chair,
and any positions on the board of directors of any subsidiary of the Company,
and you will relinquish any power of attorney given to you by the Company or its
subsidiaries.

 

--------------------------------------------------------------------------------

Chris Lien

Page 2

 

By signing below, you acknowledge that you are receiving the release
consideration outlined in this paragraph in consideration for waiving your
rights to claims referred to in this Agreement (and the Second Release, if
applicable) and in full satisfaction of the Company’s obligations under the
Severance Agreement, and that you would not otherwise be entitled to the release
consideration.

3. Final Pay: On the Separation Date, the Company will pay you for all wages,
salary, bonuses, commissions, reimbursable expenses, accrued vacation and any
similar payments due you from the Company as of the Separation Date. By signing
below, you acknowledge that the Company does not owe you any other amounts,
except as otherwise may become payable under this Agreement.

4. Proprietary Information: You hereby acknowledge that you are bound by the
attached Employee Invention Assignment and Confidentiality Agreement (Exhibit C
hereto) and that as a result of your employment with the Company you have had
access to the Company’s Proprietary Information (as defined in the agreement),
that you will hold all Proprietary Information in strictest confidence and that
you will not make use of such Proprietary Information on behalf of anyone,
except as required in the course of your employment with the Company. You
further confirm that you will deliver to the Company, no later than the
Separation Date, all documents and data of any nature containing or pertaining
to such Proprietary Information and that you will not take with you any such
documents or data or any reproduction thereof; provided, however, that you may
retain any documents reasonably necessary or advisable for your continued
service as a member of the Board.

5. General Release and Waiver of Claims:

a. The payments and promises set forth in this Agreement are in full
satisfaction of all accrued salary, vacation pay, bonus and commission pay,
profit-sharing, stock, stock options or other ownership interest in the Company,
termination benefits or other compensation to which you may be entitled by
virtue of your employment with the Company or your separation from the Company,
including pursuant to the Severance Agreement. To the fullest extent permitted
by law, you hereby release and waive any other claims you may have against the
Company and its owners, agents, officers, shareholders, employees, directors,
attorneys, subscribers, subsidiaries, affiliates, successors and assigns
(collectively “Releasees”), whether known or not known, including, without
limitation, claims under any employment laws, including, but not limited to,
claims of unlawful discharge, breach of contract, breach of the covenant of good
faith and fair dealing, fraud, violation of public policy, defamation, physical
injury, emotional distress, claims for additional compensation or benefits
arising out of your employment or your separation of employment, claims under
Title VII of the 1964 Civil Rights Act, as amended, the California Fair
Employment and Housing Act and any other laws and/or regulations relating to
employment or employment discrimination, including, without limitation, claims
based on age or under the Age Discrimination in Employment Act or Older Workers
Benefit Protection Act, and/or claims based on disability or under the Americans
with Disabilities Act.

b. By signing below, you expressly waive any benefits of Section 1542 of the
Civil Code of the State of California, which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

c. You do not intend to release claims that you may not release as a matter of
law, including but not limited to claims for indemnity under California Labor
Code Section 2802, claims for indemnity pursuant to the Indemnity Agreement
between you and the Company, the Company’s certificate of incorporation, and the
Company’s restated bylaws, or any claims for enforcement of this Agreement. In
addition, you are not releasing any rights you have under this Separation
Agreement, or any stock or stock option rights you have pursuant to any stock
option or equity agreements (“Equity Agreements”) you have with the Company,
which will continue to be governed in all respects by the 2006 Equity Incentive
Plan or the 2013 Equity Incentive Plan, as applicable as well as the applicable
Equity Agreements. To the fullest extent permitted by law, any dispute regarding
the scope of this general release shall be determined by an arbitrator under the
procedures set forth in the arbitration clause below.

6. Covenant Not to Sue:

a. To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement will you pursue, or cause or knowingly permit the
prosecution, in any state, federal or foreign court, or before any local, state,
federal or foreign administrative agency, or any other tribunal, of any charge,
claim or action of any kind, nature and character whatsoever, known or unknown,
which you may now have, have ever had, or may in the future have against
Releasees, which is based in whole or in part on any matter released by this
Agreement.

 

--------------------------------------------------------------------------------

Chris Lien

Page 3

 

b. Nothing in this paragraph shall prohibit you from filing a charge or
complaint with a government agency where, as a matter of law, the parties may
not restrict your ability to file such administrative complaints. However, you
understand and agree that, by entering into this Agreement, you are releasing
any and all individual claims for relief, and that any and all subsequent
disputes between you and the Company shall be resolved through arbitration as
provided below.

c. Nothing in this paragraph shall prohibit or impair you or the Company from
complying with all applicable laws, nor shall this Agreement be construed to
obligate either party to commit (or aid or abet in the commission of) any
unlawful act.

7. Nondisparagement: You hereby confirm your agreement in Section 4(c) of the
Severance Agreement that, during the six-month period following your cessation
of employment, you shall cooperate with the Company in every reasonable respect
and shall use your best efforts to assist the Company with the transition of
your duties to your successor. You further agree that, during the remainder of
your employment and for the six-month period therafter (the “Restricted
Period”), you shall not in any way or by any means disparage the Company, the
members of the Company’s Board of Directors, or the Company’s officers and
employees. The Company agrees that, during the same Restricted Period, the
Company and its current officers shall not in any way or by any means disparage
you. Nothing in this paragraph shall prohibit you or the Company from providing
truthful information in response to a subpoena or other legal process

8. Arbitration: Except for any claim for injunctive relief arising out of a
breach of a party’s obligations to protect the other’s proprietary information,
the parties agree to arbitrate, in San Francisco, California through JAMS
pursuant to JAMS then-governing procedures, any and all disputes or claims
arising out of or related to the validity, enforceability, interpretation,
performance or breach of this Agreement, whether sounding in tort, contract,
statutory violation or otherwise, or involving the construction or application
or any of the terms, provisions, or conditions of this Agreement. Any
arbitration may be initiated by a written demand to the other party. The
arbitrator’s decision shall be final, binding, and conclusive. The parties
further agree that this Agreement is intended to be strictly construed to
provide for arbitration as the sole and exclusive means for resolution of all
disputes hereunder to the fullest extent permitted by law. The parties expressly
waive any entitlement to have such controversies decided by a court or a jury.
The Company shall bear all arbitration fees and costs.

9. Attorneys’ Fees: If any action is brought to enforce the terms of this
Agreement, the prevailing party (as ascertained by the arbitrator or court, as
applicable) will be entitled to recover its reasonable attorneys’ fees, costs
and expenses from the other party, in addition to any other relief to which the
prevailing party may be entitled.

10. No Admission of Liability: This Agreement is not and shall not be construed
or contended by any party to be an admission or evidence of any wrongdoing or
liability on the part of any party, their representatives, heirs, executors,
attorneys, agents, partners, officers, shareholders, directors, employees,
subsidiaries, affiliates, divisions, successors or assigns. This Agreement shall
be afforded the maximum protection allowable under California Evidence Code
Section 1152 and/or any other state or federal provisions of similar effect.

11. Complete and Voluntary Agreement: This Agreement, together with Exhibits A,
B and C hereto and the Stock Option Agreements, constitute the entire agreement
between you and Company with respect to the subject matter hereof and supersedes
all prior negotiations and agreements, whether written or oral, relating to such
subject matter. You acknowledge that neither the Company nor their agents or
attorneys have made any promise, representation or warranty whatsoever, either
express or implied, written or oral, which is not contained in this Agreement
for the purpose of inducing you to execute the Agreement, and you acknowledge
that you have executed this Agreement in reliance only upon such promises,
representations and warranties as are contained herein, and that you are
executing this Agreement voluntarily, free of any duress or coercion.

12. Severability: The provisions of this Agreement are severable, and if any
part of it is found to be invalid or unenforceable, the other parts shall remain
fully valid and enforceable. Specifically, should a court, arbitrator, or
government agency conclude that a particular claim may not be released as a
matter of law, it is the intention of the parties that the general release, the
waiver of unknown claims and the covenant not to sue above shall otherwise
remain effective to release any and all other claims.

13. Modification; Counterparts; Facsimile/PDF Signatures: It is expressly agreed
that this Agreement may not be altered, amended, modified, or otherwise changed
in any respect except by another written agreement that specifically refers to
this Agreement, executed by authorized representatives of each of the parties to
this Agreement. This Agreement may be executed in any number of counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument. Execution of a facsimile or PDF copy
shall have the same force and effect as execution of an original, and a copy of
a signature will be equally admissible in any legal proceeding as if an
original.

 

--------------------------------------------------------------------------------

Chris Lien

Page 4

 

14. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

15. Review of Separation Agreement: You understand that you may take up to
twenty-one (21) days to consider this Agreement and, by signing below, affirm
that you were advised to consult with an attorney prior to signing this
Agreement. You also understand you may revoke this Agreement within seven (7)
days of signing this document.

16. Effective Date: This Agreement is effective on the eighth (8th) day after
you sign it provided you have not revoked the Agreement as of that time (the
“Effective Date”).

 

--------------------------------------------------------------------------------

Chris Lien

Page 5

 

If you agree to abide by the terms outlined in this letter, please sign this
letter below return it to me within the timeframe noted above. The Release
(attached as Exhibit B) must be signed and returned to the Company no later than
21 days after the Separation Date. I wish you the best in your future endeavors.

 

Sincerely,

 

 

 

Marin Software Incorporated

 

 

 

By:

 

/s/ David A. Yovanno

 

 

David A. Yovanno, CEO

READ, UNDERSTOOD AND AGREED

 

/s/ Christopher A. Lien

 

Date:

 

September 14, 2015

Christopher A. Lien

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

SEVERANCE AND CHANGE IN CONTROL AGREEMENT DATED APRIL 19, 2013

 

 

 

 

--------------------------------------------------------------------------------

 

SEVERANCE AND CHANGE IN CONTROL AGREEMENT

This Severance and Change in Control Agreement is entered into as of April 19,
2013 (the “Effective Date”) by and between Christopher A. Lien (the “Executive”)
and MARIN SOFTWARE INCORPORATED, a Delaware corporation (the “Company”).

l.

Term of Agreement.

Except to the extent renewed as set forth in this Section l, this Agreement
shall terminate the earlier of June 30, 2016 (the “Expiration Date”) or the date
the Executive’s employment with the Company terminates for a reason other than a
Qualifying Termination as described in Section 4(e); however, if a definitive
agreement relating to a Change in Control has been signed by the Company on or
before June 30, 2016, then this Agreement shall remain in effect through the
earlier of:

(a) The date the Executive’s employment with the Company terminates for a reason
other than a Qualifying Termination as described in Section 4(e) or

(b) The date the Company has met all of its obligations under this Agreement
following a termination of the Executive’s employment with the Company.

This Agreement shall renew automatically and continue in effect for three year
periods measured from the initial Expiration Date, unless the Company provides
Executive notice of non-renewal at least 90 days prior to the date on which this
Agreement would otherwise expire.

2.

Severance Benefit in Absence of Change in Control.

(a) Severance Payment. If the Executive’s employment is terminated by the
Company without Cause and Executive has a Separation that is not a Qualifying
Termination under Section 3, then, subject to Section 4 below, the Company shall
pay the Executive nine (9) months of his or her monthly base salary (at the rate
in effect immediately prior to the actions that resulted in the Separation).
Such severance payment shall be paid in accordance with the Company’s standard
payroll procedures. The Executive will receive his or her severance payment in a
cash lump-sum which will be made on the sixtieth (60th) day following the
Separation.

(b) Health Care Benefit. If the Executive is eligible for the severance benefit
set forth in Section 2(a) above, and if the Executive elects to continue his or
her health insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) following the termination of his or her employment,
then the Company shall pay the Executive’s monthly premium under COBRA until the
earliest of (i) the close of the nine-month period following cessation of his or
her employment or (ii) the expiration of the Executive’s continuation coverage
under COBRA.

(c) Special Cash Payments in Lieu of COBRA Premiums. Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the COBRA premiums without a substantial risk of violating applicable law
(including Section 2716 of the Public Health Service Act), the Company instead
shall pay to the Executive, on the first day of each calendar month, a fully
taxable cash payment equal to the applicable COBRA premiums for that month
(including premiums for the Executive and the Executive’s eligible dependents
who have elected and remain enrolled in such COBRA coverage), subject to
applicable tax withholdings (such amount, the “Special Cash Payment”), for the
remainder of the period the Executive remains eligible for the benefit under
Section 2(b) above. The Executive may, but is not obligated to, use such Special
Cash Payments toward the cost of COBRA premiums. In the event the Company opts
for the Special Cash Payments, then on the sixtieth (60th) day following the
Separation, the Company will make the first payment to the Executive under this
Section, in a lump sum, equal to the aggregate Special Cash Payments that the
Company would have paid through such date had the Special Cash Payments
commenced on the first day of the first month following the Separation through
such sixtieth (60th) day, with the balance of the Special Cash Payments paid
monthly thereafter.

3.

Change in Control Benefit.

(a) Severance Payment. If the Executive is subject to a Qualifying Termination,
then, subject to Section 4 below, the Company shall pay the Executive nine (9)
months of his or her monthly base salary (at the rate in effect immediately
prior to the actions that resulted in the Qualifying Termination). Such
severance payment shall be paid in accordance with the Company’s standard
payroll procedures. The Executive will receive his or her severance payment in a
cash lump-sum which will be made on the sixtieth (60th) day following the
Separation.

(b) Equity. Each of Executive’s then outstanding unvested Equity Awards,
including awards that would otherwise vest only upon satisfaction of performance
criteria, shall accelerate and become vested and exercisable with respect to
100% of the then

 

--------------------------------------------------------------------------------

 

unvested shares subject thereto. “Equity Awards” means all options to purchase
shares of the Company common stock as well as any and all other stock-based
awards granted to the Executive, including but not limited to stock bonus
awards, restricted stock, restricted stock units or stock appreciation rights.
Subject to Section 4, the accelerated vesting described above shall be effective
as of the Separation. In the event of a Qualifying Termination preceding the
consummation of the Change in Control, Executive’s Equity Awards shall not be
cancelled but shall remain outstanding until the earlier of (i) the closing of
the Change in Control or (ii) three months after Executive’s Separation. If the
Change in Control closes within three (3) months of Executive’s Separation, then
Executive shall receive the benefits set forth in this Section 3(b) as of the
date of closing of the Change in Control.

(c) Health Care Benefit. If the Executive is subject to a Qualifying
Termination, and if the Executive elects to continue his or her health insurance
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”)
following the termination of his or her employment, then the Company shall pay
the Executive’s monthly premium under COBRA until the earliest of (i) the close
of the nine-month period following cessation of his or her employment or (ii)
the expiration of the Executive’s continuation coverage under COBRA.

(d) Special Cash Payments in Lieu of COBRA Premiums. Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the COBRA premiums without a substantial risk of violating applicable law
(including Section 2716 of the Public Health Service Act), the Company instead
shall pay to the Executive, on the first day of each calendar month, a fully
taxable cash payment equal to the applicable COBRA premiums for that month
(including premiums for the Executive and the Executive’s eligible dependents
who have elected and remain enrolled in such COBRA coverage), subject to
applicable tax withholdings (such amount, the “Special Cash Payment”), for the
remainder of the period the Executive remains eligible for the benefit under
Section 3(c) above. The Executive may, but is not obligated to, use such Special
Cash Payments toward the cost of COBRA premiums. In the event the Company opts
for the Special Cash Payments, then on the sixtieth (60th) day following the
Separation, the Company will make the first payment to the Executive under this
Section, in a lump sum, equal to the aggregate Special Cash Payments that the
Company would have paid through such date had the Special Cash Payments
commenced on the first day of the first month following the Separation through
such sixtieth (60th) day, with the balance of the Special Cash Payments paid
monthly thereafter.

4.

Release Requirement; Covenants; Accrued Compensation and Benefits.

(a) General Release. Any other provision of this Agreement notwithstanding,
Executive shall not be entitled to the benefits of Section 2 or 3 above unless
the Executive (i) has executed a general release (in a form prescribed by the
Company) of all known and unknown claims that he or she may then have against
the Company or persons affiliated with the Company and (ii) has agreed not to
prosecute any legal action or other proceeding based upon any of such claims.
The release must be in the form prescribed by the Company, without alterations.
The Company will deliver the form to the Executive within 30 days after the
Executive’s Separation. The Executive must execute and return the release within
the time period specified in the form.

(b) Non-Competition. The Executive agrees that, during his or her employment
with the Company, he or she shall not engage in any other employment, consulting
or other business activity (whether full-time or part-time) that would create a
conflict of interest with the Company.

(c) Cooperation and Non-Disparagement. The Executive agrees that, during the
six-month period following his or her cessation of employment, he or she shall
cooperate with the Company in every reasonable respect and shall use his or her
best efforts to assist the Company with the transition of Executive’s duties to
his or her successor. The Executive further agrees that, during this six-month
period, he or she shall not in any way or by any means disparage the Company,
the members of the Company’s Board of Directors or the Company’s officers and
employees.

(d) Accrued Compensation and Benefits. In connection with any termination of
employment, the Company shall pay Executive’s earned but unpaid base salary and
other vested but unpaid cash entitlements for the period through and including
the termination of employment, including unused earned vacation pay and
unreimbursed documented business expenses incurred by Executive prior to the
date of termination (collectively “Accrued Compensation and Expenses”), as
required by law and the applicable Company plan or policy. In addition,
Executive shall be entitled to any other vested benefits earned by Executive for
the period through and including the termination date of Executive’s employment
under any other employee benefit plans and arrangements maintained by the
Company, in accordance with the terms of such plans and arrangements, except as
modified herein (collectively “Accrued Benefits”). Any Accrued Compensation and
Expenses to which the Executive is entitled shall be paid to the Executive in
cash as soon as administratively practicable after the termination, and, in any
event, no later than two and one-half (2 1/2) months after the end of the
taxable year of the Executive in which the termination occurs. Any Accrued
Benefits to which the Executive is entitled shall be paid to the Executive as
provided in the relevant plans and arrangement.

2

--------------------------------------------------------------------------------

 

5.

Definitions. 

(a) “Cause” means (i) Executive’s continued refusal or material failure to
perform Executive’s material duties reasonably expected of Executive in
connection with his or her arrangement to provide services to the Company or any
Parent or Subsidiary, as applicable; (ii) unprofessional, unethical or
fraudulent conduct or conduct that materially discredits the Company or any
Parent or Subsidiary, as applicable, or is materially detrimental to the
reputation, character or standing of the Company or any Parent or Subsidiary, as
applicable; (iii) dishonest conduct with respect to a material matter, or a
deliberate attempt to do an injury to the Company or any Parent or Subsidiary,
as applicable; (iv) Executive’s material breach of any material term of any
agreement between Executive and; (v) a criminal act which would reflect badly on
the Company or any Parent or Subsidiary, as applicable; (vi) Executive’s failure
to cooperate with the Company in any investigation or formal proceeding; or
(vii) Executive’s death or total disability (for these purposes Executive shall
be deemed totally disabled if, in the judgment of a licensed physician,
Executive is physically or mentally incapacitated or disabled or otherwise
unable to fully discharge Executive’s duties as a service provider to the
Company or any Parent or Subsidiary, as applicable, for a period of 180
consecutive days or for 180 days in any 365 calendar day period); provided that
Executive must be provided with written notice of Executive’s termination for
“Cause” and Executive must be provided with a 30-day period following
Executive’s receipt of such notice to cure the event(s) that trigger “Cause” (if
curable), with the Compensation Committee of the Company’s Board of Directors
making the final determination whether Executive has cured any Cause.

(b) “Code” means the Internal Revenue Code of l986, as amended.

(c) “Change in Control” shall mean a Corporate Transaction, as such term is
defined in the 2013 Equity Incentive Plan.

(d) “Good Reason” means Executive’s Employment by the Company or any Parent or
Subsidiary, as applicable, is voluntarily terminated by Executive for any one or
more of the following reasons: (i) a material diminution in the Executive’s
authority, duties or responsibilities, provided, however, if by virtue of the
Company being acquired and made a division or business unit of a larger entity
following a Change in Control, Executive retains substantially similar
authority, duties or responsibilities for such division or business unit of the
acquiring corporation but not for the entire acquiring corporation, such
reduction in authority, duties or responsibilities shall not constitute Good
Reason for purposes of this sub-clause (d)(i); (ii) a 10% or greater reduction
in his or her level of compensation, which will be determined based on an
average of the Executive’s annual total target cash compensation (annual base
salary plus target annual cash incentives) for the prior three calendar years
or, if less, the number of years the Executive has been employed by the Company;
or (iii) a relocation of Executive to a facility or a location that would
increase Executive’s one-way commute by more than 35 miles from Executive’s then
current place of employment, provided and only if such change, reduction or
relocation is effected by the Company without Executive’s consent. For the
Executive to receive the benefits under this Agreement as a result of a
voluntary resignation under this subsection (d), all of the following
requirements must be satisfied: (1) the Executive must provide notice to the
Company of his or her intent to assert Good Reason within 120 days of the
initial existence of one or more of the conditions set forth in subclauses (i)
through (iii): (2) the Company will have 30 days from the date of such notice to
remedy the condition and , if it does so, the Executive may withdraw his or her
resignation or may resign with no benefits under this Agreement; and (3) any
termination of employment under this provision must occur within six months of
the initial existence of one or more of the conditions set forth in subclauses
(i) through (iii). Should the Company remedy the condition as set forth above
and then one or more of the conditions arises again within twelve months
following the occurrence of a Change in Control, the Executive may assert Good
Reason again subject to all of the conditions set forth herein.

(e) “Qualifying Termination” means a Separation as a result of (i) the Company
terminates the Executive’s employment for any reason other than Cause or (ii)
the Executive voluntarily resigns his or her employment for Good Reason, within
twelve (12) months following a Change in Control or within three (3) months
preceding a Change in Control if after a Potential Change in Control. A
“Potential Change in Control” means the date of execution of a definitive
agreement whereby the Company will consummate a Change in Control if such
transaction is consummated. In the case of a termination following a Potential
Change in Control and before a Change in Control, solely for purposes of
benefits under this Agreement, the date of Separation will be deemed the date
the Change in Control is consummated.

(f) “Separation” means a “separation from service,” as defined in the
regulations under Section 409A of the Code.

6.

Successors.

(a) Company’s Successors. The Company shall require any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets, by an agreement in substance and form satisfactory to the
Executive, to assume this Agreement and to agree expressly to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of a succession. For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets or which becomes bound by this Agreement by operation of
law.

3

--------------------------------------------------------------------------------

 

(b) Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

7.

Golden Parachute Taxes.

(a) Best After-Tax Result. In the event that any payment or benefit received or
to be received by Executive pursuant to this Agreement or otherwise (“Payments”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code and (ii) but for this subsection (a), be subject to the excise tax
imposed by Section 4999 of the Code, any successor provisions, or any comparable
federal, state, local or foreign excise tax (“Excise Tax”), then, subject to the
provisions of Section 7(b) hereof, such Payments shall be either (A) provided in
full pursuant to the terms of this Agreement or any other applicable agreement,
or (B) provided as to such lesser extent which would result in no portion of
such Payments being subject to the Excise Tax (“Reduced Amount”). whichever of
the foregoing amounts, taking into account the applicable federal, state, local
and foreign income, employment and other taxes and the Excise Tax (including,
without limitation, any interest or penalties on such taxes), results in the
receipt by Executive, on an after-tax basis, of the greatest amount of payments
and benefits provided for hereunder or otherwise, notwithstanding that all or
some portion of such Payments may be subject to the Excise Tax. Unless the
Company and Executive otherwise agree in writing, any determination required
under this Section shall be made by independent tax counsel designated by the
Company and reasonably acceptable to Executive (“Independent Tax Counsel”),
whose determination shall be conclusive and binding upon Executive and the
Company for all purposes. For purposes of making the calculations required under
this Section, Independent Tax Counsel may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code; provided that Independent Tax Counsel shall assume that Executive pays
all taxes at the highest marginal rate. The Company and Executive shall furnish
to Independent Tax Counsel such information and documents as Independent Tax
Counsel may reasonably request in order to make a determination under this
Section. The Company shall bear all costs that Independent Tax Counsel may
reasonably incur in connection with any calculations contemplated by this
Section. In the event that Section 7(a)(ii)(B) above applies, then based on the
information provided to Executive and the Company by Independent Tax Counsel,
Independent Tax Counsel shall determine which and how much of the Payments
(including the accelerated vesting of equity compensation awards) to be
otherwise received by Executive shall be eliminated or reduced (as long as after
such determination the value (as calculated by Independent Tax Counsel in
accordance with the provisions of Sections 280G and 4999 of the Code) of the
amounts payable or distributable to Executive equals the Reduced Amount). If the
Internal Revenue Service (the “IRS”) determines that any Payment is subject to
the Excise Tax, then Section 7(b) hereof shall apply, and the enforcement of
Section 7(b) shall be the exclusive remedy to the Company.

(b) Adjustments. If, notwithstanding any reduction described in Section 7(a)
hereof (or in the absence of any such reduction), the IRS determines that
Executive is liable for the Excise Tax as a result of the receipt of one or more
Payments, then Executive shall be obligated to surrender or pay back to the
Company, within 120 days after a final IRS determination, an amount of such
payments or benefits equal to the “Repayment Amount.” The Repayment Amount with
respect to such payments shall be the smallest such amount, if any, as shall be
required to be surrendered or paid to the Company so that Executive’s net
proceeds with respect to such Payments (after taking into account the payment of
the Excise Tax imposed on such Payments) shall be maximized. Notwithstanding the
foregoing, the Repayment Amount with respect to such Payments shall be zero if a
Repayment Amount of more than zero would not eliminate the Excise Tax imposed on
such Payments or if a Repayment Amount of more than zero would not maximize the
net amount received by Executive from the Payments. If the Excise Tax is not
eliminated pursuant to this Section 7(b), Executive shall pay the Excise Tax.

8.

Miscellaneous Provisions.

(a) Section 409A. For purposes of Section 409A of the Code, if the Company
determines that Executive is a “specified employee” under Code Section
409A(a)(2)(B)(i) at the time of a Separation, then (i) the severance benefits
under Section 2 and 3, to the extent subject to Code Section 409A, will commence
during the seventh month after the Executive’s Separation and (ii) will be paid
in a lump sum on the earliest practicable date permitted by Section 409A(a)(2)
of the Code. It is intended that each installment of the payments provided
hereunder constitute separate “payments” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i). It is further intended that payments hereunder
satisfy, to the greatest extent possible, the exemption from the application of
Section 409A of the Code (and any state law of similar effect) provided under
Treasury Regulation Section 1.409A- I(b)(4) (as a “short-term deferral”). To the
extent that any provision of this Agreement is ambiguous as to its compliance
with Section 409A of the Code, the provision will be read in such a manner so
that all payments hereunder comply with Section 409A of the Code.

(b) Other Severance Arrangements. For any equity award that is outstanding on
the Effective Date. Executive shall receive the vesting acceleration provisions
set forth in the existing equity award agreement or the vesting acceleration
benefits set forth in this Agreement, whichever arrangement would cause
Executive to vest in the largest number of shares or largest portion of the
Equity Award. Except as set forth in the preceding sentence, this Agreement
supersedes any and all cash severance arrangements and vesting

4

--------------------------------------------------------------------------------

 

acceleration arrangements on change in control under any prior option agreement,
restricted stock unit agreement, severance and salary continuation arrangements,
programs and plans which were previously offered by the Company to the
Executive, including change in control severance arrangements pursuant to an
employment agreement or offer letter, and Executive hereby waives Executive’s
rights to such other benefits. In no event shall any individual receive cash
severance benefits under both this Agreement and any other severance pay or
salary continuation program, plan or other arrangement with the Company.

(c) Dispute Resolution. To ensure rapid and economical resolution of any and all
disputes that might arise in connection with this Agreement, Executive and the
Company agree that any and all disputes, claims, and causes of action, in law or
equity, arising from or relating to this Agreement or its enforcement,
performance, breach, or interpretation, will be resolved solely and exclusively
by final, binding, and confidential arbitration, by a single arbitrator, in
Santa Clara County, and conducted by Judicial Arbitration & Mediation Services,
Inc. (“JAMS”) under its then-existing employment rules and procedures. Nothing
in this section, however, is intended to prevent either party from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Each party to an arbitration or litigation hereunder shall
be responsible for the payment of its own attorneys’ fees.

(d) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or deposited with Federal Express Corporation,
with shipping charges prepaid. In the case of the Executive, mailed notices
shall be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.

(e) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification. waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(f) Withholding Taxes. All payments made under this Agreement shall be subject
to reduction to reflect taxes or other charges required to be withheld by law.

(g) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(h) No Retention Rights. Nothing in this Agreement shall confer upon the
Executive any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
any subsidiary of the Company or of the Executive, which rights are hereby
expressly reserved by each, to terminate his or her service at any time and for
any reason, with or without Cause.

(i) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California (other
than their choice-of­ law provisions).

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

 

MARIN SOFTWARE INCORPORATED

 

 

 

/s/ Christopher A. Lien

 

/s/ John A. Kaelle

Christopher A. Lien

 

By:

 

John A. Kaelle

 

 

Title:

 

Chief Financial Officer

 

 

 

6

--------------------------------------------------------------------------------

 

EXHIBIT B

SECOND RELEASE

This General Release of All Claims and Covenant Not to Sue (the “Second
Release”) is entered into between Chris Lien (“Employee”) and Marin Software
Incorporated (the “Company”) (collectively, “the parties”).

WHEREAS, on September 14, 2015, Employee and the Company entered into an
agreement regarding Employee’s transition and separation from employment with
the Company (the “Separation Agreement,” to which this Second Release is
attached as Exhibit B);

WHEREAS, on September 30, 2015, Employee’s employment with the Company
terminated (the “Separation Date”);

WHEREAS, this agreement serves as the Second Release, pursuant to the Separation
Agreement; and

WHEREAS, Employee and the Company desire to mutually, amicably and finally
resolve and compromise all issues and claims surrounding Employee’s employment
and separation from employment with the Company;

NOW THEREFORE, in consideration for the mutual promises and undertakings of the
parties as set forth below, Employee and the Company hereby enter into this
Second Release.

1. Acknowledgment of Payment of Wages: By his/her signature below, Employee
acknowledges that, on the Separation Date, the Company paid him/her for all
wages, salary, vacation, bonuses, commissions, and any similar payments due
him/her from the Company as of the Separation Date. By signing below, Employee
acknowledges that the Company does not owe him/her any other amounts, except as
may become payable under the Separation Agreement and the Second Release.

2. Return of Company Property: Employee hereby warrants to the Company that s/he
has returned to the Company all property or data of the Company of any type
whatsoever that has been in his/her possession, custody or control, subject to
Employee’s retention of materials reasonably necessary or advisable for his
continued service on the Board of Directors.

3. Consideration: In exchange for Employee’s agreement to this Second Release
and his/her other promises in the Separation Agreement and herein, the Company
agrees to provide Employee with the consideration set forth in Paragraph 2(c) of
the Separation Agreement. By signing below, Employee acknowledges that s/he is
receiving the consideration in exchange for waiving his/her rights to claims
referred to in this Second Release and s/he would not otherwise be entitled to
the consideration.

4. General Release and Waiver of Claims:

a. The payments and promises set forth in this Second Release are in full
satisfaction of all accrued salary, vacation pay, bonus and commission pay,
profit-sharing, stock, stock options or other ownership interest in the Company,
termination benefits or other compensation to which Employee may be entitled by
virtue of his/her employment with the Company or his/her separation from the
Company, including pursuant to the Separation Agreement and the Severance
Agreement (as defined in the Separation Agreement). To the fullest extent
permitted by law, Employee hereby releases and waives any other claims s/he may
have against the Company and its owners, agents, officers, shareholders,
employees, directors, attorneys, subscribers, subsidiaries, affiliates,
successors and assigns (collectively “Releases”), whether known or not known,
including, without limitation, claims under any employment laws, including, but
not limited to, claims of unlawful discharge, breach of contract, breach of the
covenant of good faith and fair dealing, fraud, violation of public policy,
defamation, physical injury, emotional distress, claims for additional
compensation or benefits arising out of his/her employment or separation of
employment, , claims under Title VII of the 1964 Civil Rights Act, as amended,
the California Fair Employment and Housing Act and any other laws and/or
regulations relating to employment or employment discrimination, including,
without limitation, claims based on age or under the Age Discrimination in
Employment Act or Older Workers Benefit Protection Act, and/or claims based on
disability or under the Americans with Disabilities Act.

b. By signing below, Employee expressly waives any benefits of Section 1542 of
the Civil Code of the State of California, which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

1

--------------------------------------------------------------------------------

 

c. Employee does not intend to release claims that s/he may not release as a
matter of law, including but not limited to claims for indemnity under
California Labor Code Section 2802, claims for indemnity pursuant to any
Indemnity Agreement between you and the Company, the Company’s certificate of
incorporation, and the Company’s restated bylaws or any claims regarding the
enforcement of the Separation Agreement or this Second Release. Employee also is
not releasing any claims for expense reimbursements pursuant to Section 2(b) of
the Separation Agreement, or any stock or stock option rights Employee holds in
the Company pursuant to any stock option or equity agreements (“Equity
Agreements”) between the Company and Employee, which will continue to be
governed by the 2006 Equity Incentive Plan or the 2013 Equity Incentive Plan, as
applicable as well as the applicable Equity Agreements. To the fullest extent
permitted by law, any dispute regarding the scope of this general release shall
be determined by an arbitrator under the procedures set forth in the arbitration
clause set forth in the Separation Agreement.

5. Covenant Not to Sue:

a. To the fullest extent permitted by law, at no time subsequent to the
execution of this Second Release will Employee pursue, or cause or knowingly
permit the prosecution, in any state, federal or foreign court, or before any
local, state, federal or foreign administrative agency, or any other tribunal,
of any charge, claim or action of any kind, nature and character whatsoever,
known or unknown, which s/he may now have, have ever had, or may in the future
have against Releases, which is based in whole or in part on any matter released
by this Second Release.

b. Notwithstanding the foregoing, nothing in this paragraph shall prohibit
Employee from filing a charge or complaint with a government agency where, as a
matter of law, the parties may not restrict his/her right to file such
administrative complaints. However, Employee understands and agrees that, by
entering into this Second Release, s/he is releasing any and all individual
claims for relief, and that any and all subsequent disputes between Employee and
the Company shall be resolved through arbitration as provided in the Separation
Agreement.

c. Nothing in this paragraph shall prohibit or impair Employee or the Company
from complying with all applicable laws, nor shall this Second Release be
construed to obligate either party to commit (or aid or abet in the commission
of) any unlawful act.

6. Review of Second Release: Employee understands that s/he may take up to
twenty-one (21) days to consider this Second Release and, by signing below,
affirms that s/he was advised to consult with an attorney prior to signing this
Second Release. Employee also understands that s/he may revoke this Second
Release within seven (7) days of signing this document and that the
consideration to be provided to him/her pursuant to Paragraph 2(c) of the
Separation Agreement will be provided only at the end of that seven (7) day
revocation period

7. Effective Date: This Second Release is effective on the eighth (8th) day
after Employee signs it, provided s/he has not revoked it as of that time (the
“Effective Date”).

8. Other Terms of Separation Agreement Incorporated Herein: All other terms of
the Separation Agreement to the extent not inconsistent with the terms of this
Second Release are hereby incorporated in this Second Release as though fully
stated herein and apply with equal force to this Second Release, including,
without limitation, the provisions on Nondisparagement, Arbitration, Governing
Law, and Attorneys’ Fees.

 

Dated:

 

September 30, 2015

 

/s/ David A. Yovanno

 

 

 

 

Name:

 

David A. Yovanno

 

 

 

 

Title:

 

Chief Executive Officer

 

 

 

 

For the Company

 

Dated:

 

September 30, 2015

 

/s/ Christopher A. Lien

 

 

 

 

Christopher A. Lien

 

 

 

2

--------------------------------------------------------------------------------

 

EXHIBIT C

EMPLOYEE INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT

 

 

 

 

--------------------------------------------------------------------------------

 

TECHNOLOGY ASSIGNMENT AGREEMENT

This Technology Assignment Agreement (this “Agreement”) is made and entered into
effective as of April 2, 2006 by and between Marin Software Incorporated, a
Delaware corporation (the “Company”), and Christopher Lien, a resident of
California (the “Assignor”).

R E C I T A L S

A. Assignor is the author and/or owner of the Technology (as defined below), and
Assignor desires to assign and transfer to the Company all of Assignor’s right,
title and interest in and to the Technology and other related rights in partial
exchange for the Company’s issuance to Assignor of two million three hundred
thousand (2,300,000) shares of the Company’s Common Stock (the “Shares”).

B. The parties are entering into this Agreement pursuant to that certain
Founder’s Restricted Stock Purchase Agreement by and between the Company and
Assignor dated of even date herewith (the “Stock Purchase Agreement”).

NOW THEREFORE, the parties hereby agree as follows:

1. Certain Definitions. As used herein, the following terms will have the
meanings set forth below:

1.1 Technology. The term “Technology” means the items of business know- how and
other intellectual property listed on Attachment 1 hereto and all technology,
trade secrets and know-how related thereto.

1.2 Derivative. The term “Derivative” means: (i) any derivative work of the
Technology (as defined in Section 101 of the U.S. Copyright Act); (ii) all
improvements, modifications, alterations, adaptations, enhancements and new
versions of the Technology (the “Technology Derivatives”); and (iii) all
technology, inventions, products or other items that, directly or indirectly,
incorporate, or are derived from, any part of the Technology or any Technology
Derivative.

1.3 Intellectual Property Rights. The term “Intellectual Property Rights” means,
collectively, all worldwide patents, patent applications, patent rights,
copyrights, copyright registrations, moral rights, trade names, trademarks,
service marks, domain names and registrations and/or applications for all of the
foregoing, trade secrets, know-how, mask work rights, rights in trade dress and
packaging, goodwill and all other intellectual property rights and proprietary
rights relating in any way to the Technology, any Derivative or any Embodiment,
whether arising under the laws of the United States of America or the laws of
any other state, country or jurisdiction.

1.4 Embodiment. The term “Embodiment” means all documentation, drafts, papers,
designs, schematics, diagrams, models, prototypes, source and object code (in
any form or format and for all hardware platforms), computer-stored data,
diskettes, manuscripts and other items describing all or any part of the
Technology, any Derivative, any Intellectual Property Rights or any information
related thereto or in which all of any part of the Technology, any Derivative,
any Intellectual Property Right or such information is set forth, embodied,
recorded or stored.

1.5 Assigned Assets. The term “Assigned Assets” refers to the Technology, all
Derivatives, all Intellectual Property Rights and all Embodiments, collectively.

2. Assignment. In partial consideration of the issuance by the Company to
Assignor of the Shares, receipt of which is hereby acknowledged, Assignor hereby
forever sells, assigns, transfers, releases and conveys to the Company, and its
successors and assigns, Assignor's entire right, title and interest in and to
each and all of the Assigned Assets.

3. Delivery. Assignor hereby delivers all Embodiments of all Assigned Assets to
the Company, receipt of which is hereby acknowledged by the Company.

4. Assignor Representations and Warranties. Assignor represents and warrants to
the Company that Assignor is the owner, inventor and/or author of, and that
Assignor owns, and can grant exclusive right, title and interest in and to, each
of the Assigned Assets and, to the best of Assignor’s knowledge, none of the
Assigned Assets are subject to any dispute, claim, prior license or other
agreement, assignment, lien or rights of any third party, or any other rights
that might interfere with the Company’s use, or exercise of ownership of, any
Assigned Assets. Assignor further represents and warrants to the Company that
Assignor is not aware of any claims by any third party to any rights of any kind
in or to any of the Assigned Assets. Assignor agrees to immediately notify the
Company upon becoming aware of any such claims.

1

--------------------------------------------------------------------------------

5. Further Assurances. The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement. Assignor further agrees,
promptly upon request of the Company, or any of its successors or assigns, to
execute and deliver, without further compensation of any kind, any power of
attorney, assignment, application for copyright, patent or other intellectual
property right protection, or any other papers which may be necessary or
desirable to fully secure to the Company, its successors and assigns, all right,
title and interest in and to each of the Assigned Assets, and to cooperate and
assist in the prosecution of any opposition proceedings involving said rights
and any adjudication of the same. Further, Assignor agrees never to assert any
claims, rights or moral rights in or to any of the Assigned Assets.

6. Indemnity. Assignor will indemnify and hold the Company harmless from and
against any loss, damages or expense (including without limitation reasonable
attorneys’ fees) incurred by the Company in connection with any claim, suit or
other proceeding in which a third party asserts any claim to any right, title,
license or other interest in or to any Assigned Asset, any claim that any
Assigned Asset infringes any patent, copyright, trade secret or other
intellectual property right of such third party, or that, if true, would be
inconsistent with any representation made by Assignor in Section 4 above.

7. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together shall constitute one and the same agreement.

8. Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of California, without giving effect to that body of
laws pertaining to conflict of laws.

9. Entire Agreement. This Agreement and the documents referred to herein,
including but not limited to the Stock Purchase Agreement, constitute the entire
agreement and understanding of the parties with respect to the subject matter of
this Agreement, and supersede all prior understandings and agreements, whether
oral or written, between or among the parties hereto with respect to the
specific subject matter hereof.

10. Successors and Assigns; Assignment. Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Company may assign any of its rights and obligations under this Agreement.
No other party to this Agreement may assign, whether voluntarily or by operation
of law, any of its rights and obligations under this Agreement.

11. Notices. Any and all notices required or permitted to be given to a party
pursuant to the provisions of this Agreement will be in writing and will be
effective and deemed to provide such party sufficient notice under this
Agreement on the earliest of the following: (a) at the time of personal
delivery, if delivery is in person; (b) one business day after deposit with an
express overnight courier for United States deliveries, or two business days
after such deposit for deliveries outside of the United States; or (c) three
business days after deposit in the United States mail by certified mail (return
receipt requested) for United States deliveries. All notices for delivery
outside the United States will be sent by express courier. All notices not
delivered personally will be sent with postage and/or other charges prepaid and
properly addressed to the party to be notified at the address set forth below
the signature lines of this Agreement, with respect to Assignor, or at the
Company’s principal executive offices, with respect to the Company, marked
“Attention: President”, or at such other address as such other party may
designate by one of the indicated means of notice herein to the other party
hereto.

12. Titles and Headings. The titles, captions and headings of this Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Agreement. Unless otherwise specifically stated, all references
herein to “sections” and “attachments” will mean “sections” and “attachments” to
this Agreement.

13. Severability. If any provision of this Agreement is determined by any court
or arbitrator of competent jurisdiction to be invalid, illegal or unenforceable
in any respect, such provision will be enforced to the maximum extent possible
given the intent of the parties hereto. If such clause or provision cannot be so
enforced, such provision shall be stricken from this Agreement and the remainder
of this Agreement shall be enforced as if such invalid, illegal or unenforceable
clause or provision had (to the extent not enforceable) never been contained in
this Agreement. Notwithstanding the forgoing, if the value of this Agreement
based upon the substantial benefit of the bargain for any party is materially
impaired, which determination as made by the presiding court or arbitrator of
competent jurisdiction shall be binding, then both parties agree to substitute
such provision(s) through good faith negotiations.

14. Amendment and Waivers. This Agreement may be amended only by a written
agreement executed by each of the parties hereto. No amendment of or waiver of,
or modification of any obligation under this Agreement will be enforceable
unless set forth in a writing signed by the party against which enforcement is
sought. Any amendment effected in accordance with this section will be binding
upon all parties hereto and each of their respective successors and assigns. No
delay or failure to require performance of any

2

--------------------------------------------------------------------------------

provision of this Agreement shall constitute a waiver of that provision as to
that or any other instance. No waiver granted under this Agreement as to any one
provision herein shall constitute a subsequent waiver of such provision or of
any other provision herein, nor shall it constitute the waiver of any
performance other than the actual performance specifically waived.

15. Facsimile Signatures. This Agreement may be executed and delivered by
facsimile and upon such delivery the facsimile signature will be deemed to have
the same effect as if the original signature had been delivered to the other
party. The original signature copy shall be delivered to the other party by
express overnight delivery. The failure to deliver the original signature copy
and/or the nonreceipt of the original signature copy shall have no effect upon
the binding and enforceable nature of this Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date and year first above written.

 

COMPANY

 

ASSIGNOR

Marin Software Incorporated

 

Christopher Lien

 

 

 

By:

 

/s/ Christopher A. Lien

 

By:

 

/s/ Christopher A. Lien

 

 

Christopher Lien, Chief Executive Officer

 

Address:

 

[PRIVATE ADDRESS]

 

 

 

3

--------------------------------------------------------------------------------

 

ATTACHMENT 1

List of Assigned Technology

1.

All of Assignor’s right, title and interest in and to Marin Software business
plans, presentations and other related materials existing on the date hereof.

2.

All of Assignor’s rights, title and interest in and to those domain name
registrations that Assignor has registered with an authorized domain name
registrar which are related to the Company’s proposed business, including but
not limited to www.marinsoftware.com.

 

 

 

 

--------------------------------------------------------------------------------

 

MARIN SOFTWARE INCORPORATED

EMPLOYEE INVENTION ASSIGNMENT AND

CONFIDENTIALITY AGREEMENT

In consideration of, and as a condition of my employment with Marin Software
Incorporated, a Delaware corporation (the “Company”), I hereby represent to, and
agree with the Company as follows:

1. Purpose of Agreement. I understand that the Company is engaged in a
continuous program of research, development, production and marketing in
connection with its business and that it is critical for the Company to preserve
and protect its “Proprietary Information” (as defined in Section 7 below), its
rights in “Inventions” (as defined in Section 2 below) and in all related
intellectual property rights. Accordingly, I am entering into this Employee
Invention Assignment and Confidentiality Agreement (this “Agreement”) as a
condition of my employment with the Company, whether or not I am expected to
create inventions of value for the Company.

2. Disclosure of Inventions. I will promptly disclose in confidence to the
Company all inventions, improvements, designs, original works of authorship,
formulas, processes, compositions of matter, computer software programs,
databases, mask works and trade secrets that I make or conceive or first reduce
to practice or create, either alone or jointly with others, during the period of
my employment, whether or not in the course of my employment, and whether or not
patentable, copyrightable or protectable as trade secrets (the “Inventions”).

3. Work for Hire; Assignment of Inventions. I acknowledge and agree that any
copyrightable works prepared by me within the scope of my employment are “works
for hire” under the Copyright Act and that the Company will be considered the
author and owner of such copyrightable works. I agree that all Inventions that
(i) are developed using equipment, supplies, facilities or trade secrets of the
Company, (ii) result from work performed by me for the Company, or (iii) relate
to the Company’s business or current or anticipated research and development
(the “Assigned Inventions”), will be the sole and exclusive property of the
Company and are hereby irrevocably assigned by me to the Company. Attached
hereto as Exhibit A is a list describing all inventions, original works of
authorship, developments and trade secrets which were made by me prior to the
date of this Agreement, which belong to me and which are not assigned to the
Company (“Prior Inventions”). If no such list is attached, I agree that it is
because no such Prior Inventions exist. I acknowledge and agree that if I use
any of my Prior Inventions in the scope of my employment, or include them in any
product or service of the Company, I hereby grant to the Company a perpetual,
irrevocable, nonexclusive, world-wide, royalty-free license to use, disclose,
make, sell, copy, distribute, modify and create works based on, perform or
display such Prior Inventions and to sublicense third parties with the same
rights.

4. Labor Code Section 2870 Notice. I have been notified and understand that the
provisions of Sections 3 and 5 of this Agreement do not apply to any Assigned
Invention that qualifies fully under the provisions of Section 2870 of the
California Labor Code, which states as follows:

ANY PROVISION IN AN EMPLOYMENT AGREEMENT WHICH PROVIDES THAT AN EMPLOYEE SHALL
ASSIGN, OR OFFER TO ASSIGN, ANY OF HIS OR HER RIGHTS IN AN INVENTION TO HIS OR
HER EMPLOYER SHALL NOT APPLY TO AN INVENTION THAT THE EMPLOYEE DEVELOPED
ENTIRELY ON HIS OR HER OWN TIME WITHOUT USING THE EMPLOYER’S EQUIPMENT,
SUPPLIES, FACILITIES, OR TRADE SECRET INFORMATION EXCEPT FOR THOSE INVENTIONS
THAT EITHER: (1)RELATE AT THE TIME OF CONCEPTION OR REDUCTION TO PRACTICE OF THE
INVENTION TO THE EMPLOYER’S BUSINESS, OR ACTUAL OR DEMONSTRABLY ANTICIPATED
RESEARCH OR DEVELOPMENT OF THE EMPLOYER; OR (2) RESULT FROM ANY WORK PERFORMED
BY THE EMPLOYEE FOR THE EMPLOYER. TO THE EXTENT A PROVISION IN AN EMPLOYMENT
AGREEMENT PURPORTS TO REQUIRE AN EMPLOYEE TO ASSIGN AN INVENTION OTHERWISE
EXCLUDED FROM BEING REQUIRED TO BE ASSIGNED UNDER CALIFORNIA LABOR CODE SECTION
2870(a), THE PROVISION IS AGAINST THE PUBLIC POLICY OF THIS STATE AND IS
UNENFORCEABLE.

5. Assignment of Other Rights. In addition to the foregoing assignment of
Assigned Inventions to the Company, I hereby irrevocably transfer and assign to
the Company: (i) all worldwide patents, patent applications, copyrights, mask
works, trade secrets and other intellectual property rights, including but not
limited to rights in databases, in any Assigned Inventions, along with any
registrations of or applications to register such rights; and (ii) any and all
“Moral Rights” (as defined below) that I may have in or with respect to any
Assigned Inventions. I also hereby forever waive and agree never to assert any
and all Moral Rights I may have in or with respect to any Assigned Inventions,
even after termination of my work on behalf of the Company. “Moral Rights” mean
any rights to claim authorship of or credit on an Assigned Inventions, to object
to or prevent the modification or destruction of any Assigned Inventions or
Prior Inventions licensed to Company under Section 3, or to withdraw from
circulation or control the

 

--------------------------------------------------------------------------------

 

publication or distribution of any Assigned Inventions or Prior Inventions
licensed to Company under Section 3, and any similar right, existing under
judicial or statutory law of any country or subdivision thereof in the world, or
under any treaty, regardless of whether or not such right is denominated or
generally referred to as a “moral right.” Notwithstanding the foregoing, I will
have the right to claim participation in the development, creation, or
modification of the Assigned Inventions on my resume or in my curriculum vita;
provided that I obtain Company’s approval for such disclosures before providing
the disclosure to any third-party.

6. Assistance. I agree to assist the Company in every proper way to obtain for
the Company and enforce patents, copyrights, mask work rights, trade secret
rights and other legal protections for the Company’s Assigned Inventions in any
and all countries. I will execute any documents that the Company may reasonably
request for use in obtaining or enforcing such patents, copyrights, mask work
rights, trade secrets and other legal protections. My obligations under this
paragraph will continue beyond the termination of my employment with the
Company, provided that the Company will compensate me at a reasonable rate after
such termination for time or expenses actually spent by me at the Company’s
request on such assistance. I appoint the Secretary of the Company as my
attorney-in-fact to execute documents on my behalf for this purpose.

7. Proprietary Information. I understand that my employment by the Company
creates a relationship of confidence and trust with respect to any information
of a confidential or secret nature that may be disclosed to me by the Company or
a third party that relates to the business of the Company or to the business of
any parent, subsidiary, affiliate, customer or supplier of the Company or any
other party with whom the Company agrees to hold information of such party in
confidence (the “Proprietary Information”). Such Proprietary Information
includes, but is not limited to, Assigned Inventions, marketing plans, product
plans, business strategies, financial information, forecasts, personnel
information, customer lists and data, and domain names.

8. Confidentiality. At all times, both during my employment and after its
termination, I will keep and hold all such Proprietary Information in strict
confidence and trust. I will not use or disclose any Proprietary Information
without the prior written consent of the Company, except as may be necessary to
perform my duties as an employee of the Company for the benefit of the Company.
Upon termination of my employment with the Company, I will promptly deliver to
the Company all documents and materials of any nature pertaining to my work with
the Company and, upon the Company’s request, will execute a document confirming
my agreement to honor my responsibilities contained in this Agreement. I will
not take with me or retain any documents or materials or copies thereof
containing any Proprietary Information.

9. No Breach of Prior Agreement. I represent that my performance of all the
terms of this Agreement and my duties as an employee of the Company will not
breach any invention assignment, proprietary information, confidentiality or
similar agreement with any former employer or other party. I represent that I
will not bring with me to the Company or use in the performance of my duties for
the Company any documents or materials or intangibles of a former employer or
third party that are not generally available to the public or have not been
legally transferred to the Company.

10. Efforts; Duty Not to Compete. I understand that my employment with the
Company requires my undivided attention and effort during normal business hours.
While I am employed by the Company, I will not, without the Company’s express
prior written consent, engage in any other employment or business that (i)
directly competes with the current or future business of the Company; (ii) uses
any Company information, equipment, supplies, facilities or materials; or (iii)
otherwise conflicts with the Company’s business interest and causes a disruption
of its operations.

11. Notification. I hereby authorize the Company to notify third parties,
including, without limitation, customers and actual or potential employers, of
the terms of this Agreement and my responsibilities hereunder.

12. Non-Solicitation of Employees/Consultants. During my employment with the
Company and for a period of one (1) year thereafter, I will not directly or
indirectly solicit away employees or consultants of the Company for my own
benefit or for the benefit of any other person or entity.

13. Non-Solicitation of Suppliers/Customers. During and after the termination of
my employment with the Company, I will not directly or indirectly solicit or
otherwise take away customers or suppliers of the Company if, in so doing, I use
or disclose any trade secrets or proprietary or confidential information of the
Company. I agree that the non-public names and addresses of the Company’s
customers and suppliers, and all other confidential information related to them,
including their buying and selling habits and special needs, created or obtained
by me during my employment, constitute trade secrets or proprietary or
confidential information of the Company.

2

--------------------------------------------------------------------------------

 

14. Name & Likeness Rights. I hereby authorize the Company to use, reuse, and to
grant others the right to use and reuse, my name, photograph, likeness
(including caricature), voice, and biographical information, and any
reproduction or simulation thereof, in any form of media or technology now known
or hereafter developed (including, but not limited to, film, video and digital
or other electronic media), both during and after my employment, for any
purposes related to the Company’s business, such as marketing, advertising,
credits, and presentations.

15. Injunctive Relief. I understand that in the event of a breach or threatened
breach of this Agreement by me the Company may suffer irreparable harm and will
therefore be entitled to injunctive relief to enforce this Agreement.

16. Governing Law; Severability. This Agreement will be governed by and
construed in accordance with the laws of the State of California, without giving
effect to its laws pertaining to conflict of laws. If any provision of this
Agreement is determined by any court or arbitrator of competent jurisdiction to
be invalid, illegal or unenforceable in any respect, such provision will be
enforced to the maximum extent possible given the intent of the parties hereto.
If such clause or provision cannot be so enforced, such provision shall be
stricken from this Agreement and the remainder of this Agreement shall be
enforced as if such invalid, illegal or unenforceable clause or provision had
(to the extent not enforceable) never been contained in this Agreement.

17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together shall constitute one and the same agreement.

18. Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof.

19. Amendment and Waivers. This Agreement may be amended only by a written
agreement executed by each of the parties hereto. No amendment of or waiver of,
or modification of any obligation under this Agreement will be enforceable
unless set forth in a writing signed by the party against which enforcement is
sought. Any amendment effected in accordance with this section will be binding
upon all parties hereto and each of their respective successors and assigns. No
delay or failure to require performance of any provision of this Agreement shall
constitute a waiver of that provision as to that or any other instance. No
waiver granted under this Agreement as to any one provision herein shall
constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.

20. Successors and Assigns; Assignment. Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Company may assign any of its rights and obligations under this Agreement.
No other party to this Agreement may assign, whether voluntarily or by operation
of law, any of its rights and obligations under this Agreement, except with the
prior written consent of the Company.

21. Further Assurances. The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

22. “At Will” Employment. I understand that this Agreement does not constitute a
contract of employment or obligate the Company to employ me for any stated
period of time. I understand that I am an “at will” employee of the Company and
that my employment can be terminated at any time, with or without notice and
with or without cause, for any reason or for no reason, by either the Company or
myself. I acknowledge that any statements or representations to the contrary are
ineffective, unless put into a writing signed by the Company. I further
acknowledge that my participation in any stock option or benefit program is not
to be construed as any assurance of continuing employment for any particular
period of time. This Agreement shall be effective as of the first day of my
employment by the Company, which is March 16, 2006.

 

Marin Software Incorporated:

 

Employee:

 

 

 

 

 

By:

 

/s/ Christopher A. Lien

 

/s/ Christopher A. Lien

 

 

 

 

Signature

 

 

 

 

 

Name:

 

Christopher A. Lien

 

Christopher A. Lien

Title:

 

CEO

 

Name (Please Print)

 

 

 

3

--------------------------------------------------------------------------------

 

Exhibit A

Prior Inventions Not Assigned to Company

Any and all inventions related to Sugar Media Inc. and any and all inventions
not related to paid search management

 

 

 